730 N.W.2d 222 (2007)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Bryan Allen CARY, Defendant-Appellant.
Docket No. 132816. COA No. 273381.
Supreme Court of Michigan.
April 24, 2007.
On order of the Court, the application for leave to appeal the October 31, 2006 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
MARILYN J. KELLY, J., would grant leave to appeal to explore the issues presented by the Department of Corrections' handling of sentencing credit for the reasons set forth in her dissenting statement in People v. Conway, 474 Mich. 1140, 716 N.W.2d 554 (2006).
MARKMAN, J., would grant leave to appeal for the reasons set forth in his dissenting statement in People v. Wright, 474 Mich. 1138, 716 N.W.2d 552 (2006).